We confirm. Revocation of parole will be confirmed where *1019procedural requirements were followed and evidence, if credited, exists to support the determination (see Matter of Toomer v Warden of Adirondack Corr. Facility, 97 AD3d 868, 868 [2012]; Matter of Davis v New York State Bd. of Parole, 81 AD3d 1020, 1021 [2011]). Here, the marriage license, certificate of marriage and testimony of petitioner’s parole officer that petitioner never informed him of the relationship provide ample support for the determination. The fact that petitioner and his wife deny that any intimate relationship existed until days before their marriage presented a credibility issue to be resolved by the Administrative Law Judge (see Matter of Davis, v New York State Bd. of Parole, 81 AD3d at 1021). Furthermore, we are unpersuaded by petitioner’s assertion that the imposition of a hold until the maximum expiration of his sentence is harsh and excessive.
Peters, P.J., Rose, Stein and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.